Case below, 967 S.W.2d 967.Application to vacate the stay of execution of sentence of death entered by the United States Court of Appeals for the Eighth Circuit on December 9, 2013, presented to Justice ALITO and by him referred to the Court granted. Justice GINSBURG, with whom Justice BREYER, Justice SOTOMAYOR, and Justice KAGAN join, dissenting. I would deny the application to vacate the stay of execution entered by the Court of Appeals. See Bowersox v. Williams, 517 U.S. 345, 347, 116 S.Ct. 1312, 134 L.Ed.2d 494 (1996) (GINSBURG, J., dissenting). ("At the very least, before acting irretrievably, this Court might have invited prompt clarification of the Court of Appeals' [stay] order. Appreciation of our own fallibility, and respect for the judgment of an appellate tribunal closer to the scene than we are, as I see it, demand as much.").